DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 were canceled in the preliminary amendment.  Claims 16-33 are presented for examination.
This office action is in response to the Amendment/Remarks on 9/22/22.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19-27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer et al. (hereinafter Schaefer) (US 2018/0316730 A1) in view of Yeung et al. (hereinafter Yeung) (US 2019/0028350 A1).
Schaefer and Yeung were cited in a previous PTO-892.
As to claim 16, Schaefer teaches an apparatus comprising at least one processor (Processor 1601) and at least one memory (Memory 1604) including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (Abstract; Fig. 15): 
receive from at least one further apparatus information (attribute information or descriptor information from information set, etc.) associated with at least two virtual network functions (VNF1 50, VNF2 55) (Fig. 1; Abstract; [0307]; [0310]); 
compare the information (security information, etc.) associated with the at least two virtual network functions (the number of VNFs) to a determined rule (policy) comprising a report criteria (policy criteria related to security) associated with the at least two virtual network functions (VNFs or virtual security functions are compared against policies) ([0182]); 
generate at least one function control based on the comparing (after VNFs compared against policies, assignment occurs of one or more VNFs according to local and/or global security requirements) (Abstract; [0082]; [0095]); and 
assign the at least one function control to at least one of the at least two virtual network functions (assigns one or more VNFs according to local and/or global security requirements) (Abstract; Fig. 2; [0141]; [0182]).
Schaefer explicitly teaches its Security Orchestrator evaluating every virtual security function against their policies ([0182]).  Even though Schaefer discloses that its Security Orchestrator that has an end-to-end network security view of the entire virtual and physical network and their parts/components, the reference does not explicitly disclose that the comparison is done at the node.  
Yeung teaches managing VNFs 150 with a VNF manager 200 that includes a Health Monitoring Service 212, Analytics Engine 228, and Rules Engine 230 ([0053]; Fig. 2).  The Analytics Engine 228 compares VNFs to rules and thresholds defined by rules engine 230 in order to identify problems and events (overloading of the resources, faults, or failures, etc.) that require action.    The analytics engine can evaluate applicable rules and thresholds from rules engine 230 to trigger function control actions such as built-in actions 240 and/or custom actions 260C ([0053]-[0054]; [0057]; [0050]; Figs. 1, 2, and 6A).  Finally, the VNF Manager 200 can manage VNFs  122 at a device level, or in other words, the VNF Manager can also check the status and condition of a VNF node or a cluster of VNF nodes ([0039]; [0069]; Fig. 1).
Schaefer and Yeung are analogous art with the claimed invention because they are all in the same field of endeavor of executing virtual network functions in a network function virtualization platform.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Schaefer’s NFV system such that it would compare the information associated with the at least two virtual network functions to a determined rule comprising at least one of a report criteria or a report action for each node associated with the at least two virtual network functions, as taught and suggested in Yeung.  The suggestion/motivation for doing so would have been to provide the predicted result of providing more flexibility and automation for providing lifecycle management as well as providing a complete orchestration solution that spans across both the physical and virtual infrastructures (Yeung - Abstract; [0002]; [0039]).

As to claim 17, Schaefer teaches wherein the apparatus is an integrated virtualized network function management function ([0268]).

As to claim 19, Schaefer teaches to transmit a message to the at least one further apparatus, wherein the apparatus caused to receive from at least one further apparatus information associated with at least two virtual network functions is caused to receive the information in response to the message transmitted to the at least one further apparatus (Network service (NS) lifecycle management (including instantiation, scaling, performance measurements, event correlation, termination) is executed.) ([0084]; [0090]; [0160]; [0165]; [0184]).

As to claim 20, Schaefer teaches to transmit a message to the at least one further apparatus is further caused to transmit the message based on local system data, the message comprising at least one of: a node ID for at least one virtual network function; and a lifecycle control management operation (Network service (NS) lifecycle management (including instantiation, scaling, performance measurements, event correlation, termination) is executed.) ([0160]; [0165]; [0184]).

As to claim 21, Schaefer teaches to generate at least one function control based on the comparing is caused to generate the at least one function control based on receiving status monitoring information from the at least one further apparatus in response to a request (Abstract; [0184]; [0190]).

As to claim 22, Schaefer teaches to generate at least one function control based on the comparing is caused to generate the at least one function control based on received status monitoring information (Abstract; [0184]; [0190]).

As to claim 23, Schaefer teaches to transmit the at least one function control to the assigned at least one of the at least two virtual network functions (Abstract; [0219]; [0315]).

As to claim 24, Schaefer teaches an apparatus comprising at least one processor (Processor 1601) and at least one memory (Memory 1604) including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (Abstract; Fig. 15): 
receive information (attribute information or descriptor information from information set, etc.) associated with at least two virtual network functions (VNF1 50, VNF2 55) (Fig. 1; Abstract; [0307]; [0310]); 
process the information (Abstract; [0095]; [0097]; [0223]); 
forward the information to at least one further apparatus, such that the at least one further apparatus is caused to compare the information (information elements from the Network Service Descriptor (NSD)) associated with the at least two virtual network functions to a determined requirement and to generate at least one function control based on the comparing ([0135]; [0165]-[0166]; [0179]; [0181]; [0188]).
Schaefer explicitly teaches its Security Orchestrator evaluating every virtual security function against their policies ([0182]).  Even though Schaefer discloses that its Security Orchestrator that has an end-to-end network security view of the entire virtual and physical network and their parts/components, the reference does not explicitly disclose that the comparison is done at the node.  
Yeung teaches managing VNFs 150 with a VNF manager 200 that includes a Health Monitoring Service 212, Analytics Engine 228, and Rules Engine 230 ([0053]; Fig. 2).  The Analytics Engine 228 compares VNFs to rules and thresholds defined by rules engine 230 in order to identify problems and events (overloading of the resources, faults, or failures, etc.) that require action.    The analytics engine can evaluate applicable rules and thresholds from rules engine 230 to trigger function control actions such as built-in actions 240 and/or custom actions 260C ([0053]-[0054]; [0057]; [0050]; Figs. 1, 2, and 6A).  Finally, the VNF Manager 200 can manage VNFs  122 at a device level, or in other words, the VNF Manager can also check the status and condition of a VNF node or a cluster of VNF nodes ([0039]; [0069]; Fig. 1).
Schaefer and Yeung are analogous art with the claimed invention because they are all in the same field of endeavor of executing virtual network functions in a network function virtualization platform.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Schaefer’s NFV system such that it would compare the information associated with the at least two virtual network functions to a determined rule comprising at least one of a report criteria or a report action for each node associated with the at least two virtual network functions, as taught and suggested in Yeung.  The suggestion/motivation for doing so would have been to provide the predicted result of providing more flexibility and automation for providing lifecycle management as well as providing a complete orchestration solution that spans across both the physical and virtual infrastructures (Yeung - Abstract; [0002]; [0039]).

As to claim 25, Schaefer ([0184]) and Yeung (Abstract; [0017]-[0018]; [0067]-[0068]) teaches to: receive a request for status monitoring information; and generate status monitoring information based on the request; and transmit the status monitoring information to the at least one further apparatus.

As to claim 26, Yeung teaches to generate the status monitoring information is further caused to: determine an impact node list comprising one or more virtual network functions effected by the at least one function control (VNF manager 154 managers all VNF nodes and their conditions/status) ([0069]).

As to claim 27, it is rejected for the same reasons as stated in the rejection of claim 16.

As to claim 29, it is rejected for the same reasons as stated in the rejection of claim 19.

As to claim 30, it is rejected for the same reasons as stated in the rejection of claim 20.

As to claim 31, it is rejected for the same reasons as stated in the rejection of claim 21.

As to claim 32, it is rejected for the same reasons as stated in the rejection of claim 22.

As to claim 33, it is rejected for the same reasons as stated in the rejection of claim 23.

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Yeung, and further in view of Lokman et al. (hereinafter Lokman) (US 2018/0302343 A1).

As to claim 18, Schaeffer in view of Yeung does not explicitly teach wherein the information comprises a routing path map and traffic status for at least two virtual network functions.  However, Lokman teaches a network function virtualization (NFV) is overlaid on top of a SDN, a convergence gateway mediates between the NFV orchestrator and the SDN controller. The convergence gateway collects from the orchestrator the information on the workload and up/down status of virtualized network functions that run on SDN's physical resources, and passes such information to the controller. The controller then makes an intelligent decision regarding optimally routing data flows for service chaining, choosing from many available virtualized functions along the data path. Reciprocally, the convergence gateway collects, from the controller, the network congestion (traffic) and available capacity information on all physical and virtualized network resources of the SDN, and feeds that information to the orchestrator. Accordingly, the orchestrator decides on where and when to activate/deactivate/capacitate virtual functions to best serve a service request (Abstract; [0058]-[0059]; [0024]; [0160]; [0029]-[0031]; [0086]; [0014]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Schaeffer in view of Yeung such that wherein its information comprises a routing path map and traffic status for at least two virtual network functions, as taught and suggested in Lokman.  The suggestion/motivation for doing so would have been to provide the predicted result of knowing where and when to best activate/deactivate/capacitate virtual functions to best serve a service request (Lokman – Abstract).

As to claim 28, it is rejected for the same reasons as stated in the rejection of claim 18.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yigit (US 2020/0195553 A1) discloses measuring the performance data of a plurality of virtual network functions and comparing the data against quality of service requirements to determine the requirements/rules are satisfied (Title; Abstract; [0011]). A plurality of virtual functions may reside on a single node of a plurality of nodes (nodes 162, 163, and 164) ([0006]; [0044]; Fig. 8 and 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199